 PROB 12C                                                                            Report Date: October 3, 2019
(6/16)

                                       United States District Court                               FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                         Oct 03, 2019
                                        Eastern District of Washington                       SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Quevency Devron Mason                   Case Number: 0980 2:04CR00209-RHW-1
 Address of Offender:                                           Spokane, Washington 99203
 Name of Sentencing Judicial Officer: The Honorable Robert H. Whaley, Senior U.S. District Judge
 Date of Original Sentence: June 24, 2005
 Original Offense:        Distribution of 5 Grams or More of a Mixture or Substance Containing Cocaine Base,
                          21 U.S.C. §§ 841(a)(1), and 851;
                          Distribution of 50 Grams or More of a Mixture or Substance Containing Cocaine Base,
                          21 U.S.C. §§ 841(a)(1), and 851;
                          Possession of Cocaine Base, 21 U.S.C. § 844
 Original Sentence:       Prison - 240 Months;             Type of Supervision: Supervised Release
                          TSR - 10 Years

 Amended Sentence:        Prison - 5,342 Days;
 (June 6, 2019)           TSR - 10 Years
 Asst. U.S. Attorney:     Russell E. Smoot                 Date Supervision Commenced: June 7, 2019
 Defense Attorney:       Federal Public Defender           Date Supervision Expires: June 6, 2029


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 08/07/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Mandatory Condition #2: The defendant shall not commit another Federal, state, or local
                        crime.

                        Supporting Evidence: Mr. Mason is alleged to have violated mandatory condition number
                        2 by being cited by the Washington State Patrol on September 26, 2019, for the offense of
                        Driving Under the Influence, in violation of R.C.W. 46.61.502, a gross misdemeanor.

                        On June 10, 2019, Mr. Quevency Mason signed his conditions relative to case number
                        2:04CR00209-RHW-1, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Mason was made aware by his U.S. probation officer that he was required
                        to refrain from committing another federal, state or local crime.
Prob12C
Re: Mason, Quevency Devron
October 3, 2019
Page 2

                       Specifically, on September 26, 2019, the undersigned officer received an automated law
                       enforcement notification with respect to the client indicating the client’s name had been run
                       by the Washington State Patrol. At 8:22 a.m. the client contacted the undersigned officer
                       telephonically and immediately indicated he had “messed up.” The client further indicated
                       he had been contacted by law enforcement on the day in question and he was ultimately cited
                       for driving under the influence and for speeding.

                       On September 27, 2019, the police reports were received relative to this matter. According
                       to the reports received, on September 26, 2019, at approximately 1:54 a.m., the Washington
                       State Patrol observed a vehicle traveling east bound on Interstate 90. The vehicle was
                       observed to be traveling in excess of the posted rate of speed of 60 miles per hour. The
                       client’s vehicle was subsequently determined by using radar to be traveling at a rate of speed
                       of 72 miles per hour. Upon contacting the driver of the vehicle, who was identified as being
                       Mr. Quevency Mason, the officer immediately detected a “strong odor of intoxicants,” noted
                       several inconsistences in his statements made, and noted that he “performed poorly” during
                       field sobriety testing. When asked how much alcohol Mr. Mason had consumed that evening,
                       Mr. Mason responded “I’ve had a couple beers, that’s all,” further stating that the time of his
                       last drink had occurred approximately 1 hour prior.

                       As a result of the contact, Mr. Mason was arrested for driving under the influence and
                       transported to the Spokane Valley Police Department. Mr. Mason subsequently provided
                       BAC results of .183 / .181 and .183 / .180 during testing. Following testing, Mr. Mason was
                       provided a citation for driving under the influence and for speeding and was then transported
                       to a friend’s apartment by the arresting officer.

                       On September 30, 2019, Mr. Mason made his initial appearance relative to this alleged
                       offense in Spokane County District Court and offered a plea of not guilty. Mr. Mason’s next
                       Court hearing relative to this conduct is currently set to occur on October 14, 2019, at 9 a.m.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed on:     October 3, 2019
                                                                              s/Chris Heinen
                                                                              Chris Heinen
                                                                              U.S. Probation Officer
Prob12C
Re: Mason, Quevency Devron
October 3, 2019
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this petition
          with the other violations pending before the Court.
 [ ]      Defendant to appear before the Judge assigned to the case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                             Signature of Judicial Officer

                                                                                       10/3/2019
                                                                             Date
